Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundy et al. US publication no.: US 2016/0047164 A1.
Regarding claim 1, Lundy et a. teach, A method, comprising: adjusting, by an automated control system (see load control system 100, figure 1; see paragraph 39 where the automation of the system is disclosed), a first window shade (104, figure 1A) for a first period of time to protect against a direct solar radiation onto an area of interest (see paragraph 39, where the shades are adjusted based on the sunlight penetration); adjusting, by an automated control system, a second window shade for a second period of time to protect against the direct solar radiation onto the area of interest (see figures 3A and 3B, where it can be seen that there is a second window which is controlled independently based on the window sensor as seen in paragraph 50-51); and adjusting, by an automated control system, a third window shade for a third period of time to protect against the direct solar radiation onto the area of interest (see figure 3A-3B and paragraphs 50-51 where a third window is depicted).
Regarding claim 2, Lundy et a. teach, the method of claim 1, wherein the adjusting allows daylight to enter the area of interest (see paragraphs 52-57 and figure 4 in which the adjusting of the shades is for the sunlight to enter).
Regarding claim 3, Lundy et a. teach, the method of claim 1, further comprising configuring a pattern for at least one of a first window adjacent the first window shade, a second window adjacent the second window shade or a third window adjacent the third window shade (see figures 3A-3b, where it can be seen that the three windows are adjacent to each other and they include a pattern as seen in figure 6 and paragraphs 59-70).
Regarding claim 4, Lundy et a. teach, the method of claim 1, wherein the protecting against the direct solar radiation includes providing targeted shadows onto the area of interest (see paragraphs 62-63 in which shades are adjusted based on “dark threshold value” referring to the targeted shadows).
Regarding claim 5, Lundy et a. teach,  The method of claim 1, wherein the protecting against the direct solar radiation includes providing targeted sun light onto the area of interest (see paragraphs 66-70 in which it can be seen that the window in adjusted based on the target sunlight light).
Regarding claim 6, Lundy et a. teach, the method of claim 1, further comprising configuring at least one of a pattern, a shade material or an openness for at least one of the first window shade, the second window shade or the third window shade (see figure 6, and paragraphs 59-70 in which a pattern is determined based on the dark threshold and light level).
Regarding claim 7, Lundy et a. teach, the method of claim 1, further comprising: analyzing, by the automated control system, angles of solar rays that comprise the direct solar radiation(see paragraph 56 where the sun angle of incidence is determined); and determining, by the automated control system, an impact of the solar rays on at least one of the area of interest, the first window shade, the second window shade or the third window shade, wherein the adjusting of at least one of the first window shade, the second window shade or the third window shade is based on the determining (see paragraph 57, where the shades are controlled based on the angle determined).
Regarding claim 8, Lundy et a. teach,  the method of claim 1, further comprising: predicting, by the automated control system, angles of solar rays that comprise the direct solar radiation (see paragraphs 65-69 where the direct sunlight is predicted); and determining, by the automated control system, an impact of the solar rays on at least one of the area of interest, the first window shade, the second window shade or the third window shade, wherein the adjusting of at least one of the first window shade, the second window shade or the third window shade is based on the determining (as further seen in paragraphs 65-69, where based on the sun light prediction, where shades are controlled).
Regarding claim 9, Lundy et a. teach, the method of claim 8, wherein the predicting the angles of the solar rays occurs at any time (see paragraphs 65-69 and paragraph 101).
Regarding claim 10, Lundy et a. teach, the method of claim 8, wherein the sky conditions override the determination of the predicted impact of the solar rays (see paragraph 65).
Regarding claim 12, Lundy et a. teach, The method of claim 1, further comprising communicating, by the automated control system and to a building management system, information regarding the adjusting of at least one of the first window shade, the second window shade or the third window shade such that the building management system controls other systems to complement the adjusting (see figure 2b and paragraphs 48-49 in which it is shown that each floor of the building contains similar setup as shown in figure 2a).
Regarding claim 13, Lundy et a. teach, the method of claim 1, wherein the area of interest includes an object within the area of interest (see paragraphs 59-70).
Regarding claim 14, Lundy et a. teach, the method of claim 1, further comprising communicating, to an artificial lighting control system, information regarding at least one of a presence of shadow or calculated reflected light on the area of interest such that the artificial lighting system adjusts the artificial lighting (see paragraph 35).
Regarding claim 15, Lundy et a. teach,  the method of claim 1, further comprising communicating, to an artificial lighting control system, information regarding at least one of a presence of shadow or calculated reflected light on the area of interest in advance of the presence of shadow such that the artificial lighting system adjusts the artificial lighting in advance of the presence of shadow (See paragraph 35 in which it can be seen that the LED lights are controlled based on different bright threshold).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lundy et al. US publication no.: 2016/0047164 A1 in view of Berman et al. US publication no.: US 2015/0225999 A1.
Regarding claim 11, Lundy et al. is silent on specifically teaching, the method of claim 1, further comprising: modeling, by the automated control system, at least a portion of a building and at least a portion of the surroundings of a building to create a shadow model; using, by the automated control system, the shadow model to calculate a presence of calculated shadow at a location of interest on the building; and determining, by the automated control system, an impact of the presence of calculated shadow on the area of interest.
Berman et al. teach: modeling, by the automated control system, at least a portion of a building and at least a portion of the surroundings of a building to create a shadow model (see paragraph 135 in which the motorized ocontrol shade system utilizes a shadow model); using, by the automated control system, the shadow model to calculate a presence of calculated shadow at a location of interest on the building; and determining, by the automated control system, an impact of the presence of calculated shadow on the area of interest
In view of Berman et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Lundy et al. to include; modeling, by the automated control system, at least a portion of a building and at least a portion of the surroundings of a building to create a shadow model; using, by the automated control system, the shadow model to calculate a presence of calculated shadow at a location of interest on the building; and determining, by the automated control system, an impact of the presence of calculated shadow on the area of interest, for the purpose of improving the control of the motorized shades system. 
Regarding claim 16, Lundy et al. is silent on specifically teaching, the method of claim 1, further comprising: modeling, by the automated control system, at least a portion of a building and at least a portion of the surroundings of a building to create a reflectance model; using, by the automated control system, the reflectance model to calculate a presence of calculated reflected light at a location of interest on the building; and determining, by the automated control system, an impact of the presence of calculated reflected light on the area of interest.
Berman et al. teach: modeling, by the automated control system, at least a portion of a building and at least a portion of the surroundings of a building to create a reflectance model(see paragraph 137 where the system use the reflectance model); using, by the automated control system, the reflectance model to calculate a presence of calculated reflected light at a location of interest on the building; and determining, by the automated control system, an impact of the presence of calculated reflected light on the area of interest
In view of Berman et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Lundy et al. to include; modeling, by the automated control system, at least a portion of a building and at least a portion of the surroundings of a building to create a reflectance model; using, by the automated control system, the reflectance model to calculate a presence of calculated reflected light at a location of interest on the building; and determining, by the automated control system, an impact of the presence of calculated reflected light on the area of interest, for the purpose of improving the control of the motorized shades system. 
Regarding claim 17, Lundy et al. is silent on specifically teaching, The method of claim 1, further comprising: comparing, by the automated control system, a measured radiation value obtained from a radiometer on an outside of a building to a predicted radiation value generated by a clear sky algorithm to obtain a comparison value; and determining, by the automated control system, an impact of the comparison value on the area of interest.

Berman et al. teach: comparing, by the automated control system, a measured radiation value obtained from a radiometer on an outside of a building to a predicted radiation value generated by a clear sky algorithm to obtain a comparison value; and determining, by the automated control system, an impact of the comparison value on the area of interest (see paragraph 9 where a radiometer is used to predict radiation value and compared with a clear sky algorithm).
In view of Berman et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Lundy et al. to include; comparing, by the automated control system, a measured radiation value obtained from a radiometer on an outside of a building to a predicted radiation value generated by a clear sky algorithm to obtain a comparison value; and determining, by the automated control system, an impact of the comparison value on the area of interest, for the purpose of improving the control of the motorized shades system. 
Regarding claim 18, Lundy et al. is silent on specifically teaching,  The method of claim 1, further comprising implementing an override condition in response to at least one of: determining, by the automated control system, the presence of calculated reflected light on the window; determining, by the automated control system, the presence of calculated shadow on the window; determining, by the automated control system, a modelled brightness value indicating the presence of excessive brightness at the window; or determining, by the automated control system, that at least one of an actual British thermal unit (BTU) load on the window or a calculated BTU load on the window exceeds a predetermined value.
Berman et al. teach: further comprising implementing an override condition in response to at least one of: determining, by the automated control system, the presence of calculated reflected light on the window; determining, by the automated control system, the presence of calculated shadow on the window (see paragraph 135 for implementing a shadow override); determining, by the automated control system, a modelled brightness value indicating the presence of excessive brightness at the window; or determining, by the automated control system, that at least one of an actual British thermal unit (BTU) load on the window or a calculated BTU load on the window exceeds a predetermined value.
In view of Berman et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Lundy et al. to include; further comprising implementing an override condition in response to at least one of: determining, by the automated control system, the presence of calculated reflected light on the window; determining, by the automated control system, the presence of calculated shadow on the window; determining, by the automated control system, a modelled brightness value indicating the presence of excessive brightness at the window; or determining, by the automated control system, that at least one of an actual British thermal unit (BTU) load on the window or a calculated BTU load on the window exceeds a predetermined value, for the purpose of improving the control of the motorized shades system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/           Examiner, Art Unit 2846